      Case 4:19-cr-00786 Document 25 Filed on 08/22/20 in TXSD Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

UNITED STATES OF AMERICA                  §
                                          §
VS.                                       §        NO. 4:19-cr-00786
                                          §
ALEXANDRA SMOOTS-THOMAS                   §

      UNOPPOSED MOTION REQUESTING A STATUS CONFERENCE

TO THE HONORABLE LYNN N. HUGHES, UNITED STATES DISTRICT
JUDGE FOR THE SOUTHERN DISTRICT OF TEXAS, HOUSTON DIVISION:

       ALEXANDRA SMOOTS-THOMAS, defendant, by and through her

undersigned counsel, respectfully request a status conference be scheduled and for

good cause would show as follows:

                                          I.

       Both counsel for the defendant and counsel for the government request a

status conference to discuss the instant case.

       This motion is made, not for the purpose of delay, but that justice may be

done. WHEREFORE, PREMISES CONSIDERED, Defendant, respectfully prays

that the Court grant this motion and schedule the conference on August 26, 2020,

August 28, 2020 or as soon as the court’s schedule permits.
Case 4:19-cr-00786 Document 25 Filed on 08/22/20 in TXSD Page 2 of 3




                                  Respectfully submitted,
                                  /s/ Kent A. Schaffer
                                  KENT A. SCHAFFER
                                  Federal ID No. 3603
                                  KentSchaffer@gmail.com
                                  The Jones on Main
                                  712 Main Street, Suite 2400
                                  Houston, Texas 77002
                                  Telephone: (713) 228-8500
                                  Facsimile: (713) 228-0034

                                  MONICA UDDIN
                                  State Bar No. 24075195
                                  Federal No. 1138459
                                  muddin@azalaw.com
                                  1221 McKinney Street, Suite 2500
                                  Houston, Texas 77010
                                  T: 713-655-1101
                                  F: 713-655-0062
                                  Counsel for Defendant,
                                  ALEXANDRA SMOOTS-THOMAS




                                 2
      Case 4:19-cr-00786 Document 25 Filed on 08/22/20 in TXSD Page 3 of 3




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

UNITED STATES OF AMERICA                     §
                                             §
VS.                                          §           NO. 4:19-cr-00786
                                             §
ALEXANDRA SMOOTS-THOMAS                      §

                        CERTIFICATE OF CONFERENCE

       Counsel for defendant conferred with AUSA Ted Imperato concerning his

position on Defendant’s Motion Requesting a Status Conference. Mr. Imperato

stated that the Government is unopposed to this motion.

                                                 /s/ Kent A. Schaffer
                                                 Kent A. Schaffer


                           CERTIFICATE OF SERVICE

       I hereby certify that on August 21, 2020, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system, which will send an email

notification of this filing to all registered parties.

                                                 /s/ Kent A. Schaffer
                                                 Kent A. Schaffer




                                             3
